Citation Nr: 1646487	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for sleep apnea, secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1972, 
April 1992 to September 1995, and October 2001 to October 2002.  The Veteran also had active/inactive duty for training purposes (ACDUTRA/INACDUTRA) in the Air Force National Guard/Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a November 2015 videoconference hearing in El Paso, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

When this case was previously before the Board in January 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

A review of the record shows that the RO issued a decision in April 2016, wherein it denied the claim of service connection for sleep apnea.  The Veteran submitted a Notice of Disagreement (NOD) in April 2016.  The RO has not issued a Statement of the Case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a right shoulder, right wrist, and right elbow disability.  Specifically, the Veteran testified before the undersigned that his conditions have existed since he was pushed through a window while on active duty with the National Guard in June 1989. 

A June 11, 1989, service treatment record shows treatment for right arm abrasions and deep laceration to the right wrist from running into a window and from a glass door; the Veteran had sutures placed and later removed from his right wrist. 

Air Force National Guard/Reserve point credit summaries document the assigned duty code of "annual tour" from June 5 to June 16, 1989.  Accordingly, the June 11, 1989, injury was sustained during a period of ACDUTRA.

In response to his claim, the Veteran was afforded a VA examination in September 2008 in which the examiner diagnosed chronic bursitis involving the right shoulder with limited range of motion, chronic traumatic tendinitis involving the right elbow with limited range of motion, and chronic tendinitis involving the right wrist with limited range of motion.  However, as the September 2008 VA examiner did not offer a medical opinion on the question of nexus, the Board found in the January 2016 remand that additional development was necessary.

In response to the Board's January 2016 remand, the Veteran was afforded a VA examination in February 2016 in which the examiner diagnosed soft tissue abrasions to the right elbow and soft tissue laceration to the right wrist with an onset in July 1989.  The examiner stated that on physical exam, the Veteran's elbows, shoulders, and wrists were normal.  The Veteran had imaging studies ordered which demonstrated a completely normal right elbow, wrists, but the right shoulder demonstrated mild degenerative changes in the AC joint.  The examiner stated that the physical examination did not support the symptoms that the Veteran reported.  The examiner opined that it was less likely than not (less than 50 percent), that the Veteran had any range of motion/functional loss in his right elbow, right shoulder, or right wrist during a flare-up, due to pain, weakness, fatigue, or incoordination.  The examiner stated that it was shown that the Veteran was treated for a right elbow, right shoulder, and right wrist complaint only once in 1989 while on active duty, assuming it was ACDUTRA.  The examiner stated that this was just an acute, isolated, and minor soft tissue injury with no lasting effects.  The examiner also stated that the Veteran was never seen again, from 1989 until the present (over 26 years); this huge gap in treatment negated any continuity of treatment/care of the claimed disabilities from the time of discharge.  The examiner opined that there was no evidence to support a permanent residual or chronic disabling condition for the right elbow, right shoulder, or right wrist. The examiner opined that it was less likely than not (less than 50 percent), that the Veteran had a diagnosis of a right elbow, right shoulder, or right wrist disability that incurred in or was caused by the complaint during service.

The Board finds that additional clarification is required from the February 2016 VA examiner on remand.  Namely, this opinion appears to be based on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, although the examiner found that there was no evidence to support a permanent residual or chronic disabling condition for the right elbow, right shoulder, or right wrist, the Board notes again that the Veteran was diagnosed with chronic bursitis involving the right shoulder with limited range of motion, chronic traumatic tendinitis involving the right elbow with limited range of motion, and chronic tendinitis involving the right wrist with limited range of motion in the aforementioned September 2008 VA examination.  The Board notes that a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Accordingly, these diagnoses must be addressed on remand.

Manlincon Issue

The Veteran has raised a Manlincon issue with regard to the denial of service connection for sleep apnea, secondary to the service-connected PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO denied the above-cited claim in an April 2016 rating decision, and the Veteran filed an NOD as to the denial later in the same month.  This constituted a timely NOD, initiating an appeal of this claim.  38 C.F.R. § 20.201 (2015). 

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be provided to the VA examiner who conducted the February 2016 VA examination.  If the February 2016 examiner is unavailable, the claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The electronic claims file, including a copy of this REMAND, must be made available to the examiner for review.

After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that any right shoulder, right wrist, or right elbow disability diagnosed during the pendency of this claim (to include chronic bursitis of the right shoulder, chronic traumatic tendinitis of the right elbow, and chronic tendinitis of the right wrist) was incurred in or aggravated by any verified period of ACDUTRA?

In providing the requested opinion, the examiner should consider the following:

The Veteran's lay statements that he injured his right shoulder, wrist, and elbow during the aforementioned June 11, 1989 incident. 

The Veteran's Air Force National Guard/Reserve point credit summaries documenting the assigned duty code of "annual tour" from June 5 to June 16, 1989.  For purposes of providing the requested opinion, the VA examiner should assume that the Veteran has a verified period of ACDUTRA during this period. 

The VA examination in September 2008 in which the examiner diagnosed chronic bursitis involving the right shoulder with limited range of motion, chronic traumatic tendinitis involving the right elbow with limited range of motion, and chronic tendinitis involving the right wrist with limited range of motion.

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

2.  The AOJ should furnish the Veteran with an SOC pertaining to the issue of entitlement to service connection for sleep apnea, secondary to the service-connected PTSD.  

This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3.  Review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Board intimates no opinion as to the outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


